EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Warren Schickli (31,057) on 2/8/2021.


The application has been amended as follows:
On line 10 of claim 1, after the phrase “another; and” a new line has been started and the following phrase has been inserted:
“wherein said valve group includes a first valve between said battery thermal conditioning circuit and said cabin cooling circuit upstream of said cabin cooling circuit and a second valve between said battery thermal conditioning circuit and said cabin cooling circuit downstream of said cabin cooling circuit,
wherein said valve group includes a third valve between said battery thermal conditioning circuit and said component thermal conditioning circuit,
wherein said valve group includes a fourth valve between said battery thermal conditioning circuit and said cabin heating circuit,
wherein said valve group includes a fifth valve in said component thermal conditioning circuit upstream of said radiator and a radiator by pass line of said component thermal conditioning circuit; and”

Claims 8, 9, 10, and 11 are cancelled.


On line 1 of claim 12, the phrase “claim 11” has been replaced by the phrase “claim 1”
On line 1 of claim 13, the phrase “claim 11” has been replaced by the phrase “claim 1”


The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a vehicle thermal management system (Figure 1), including: a battery thermal conditioning circuit (18), a component thermal conditioning circuit (16), a cabin heating circuit (20), and a cabin cooling circuit (22), where there is a valve group including a plurality of valves (24/32, 24/32, 24/28, 24/26, 24/30) that regulate coolant flow among the various circuits (Figure 1), and where the valves are configured to fluidically isolate the circuits from each other or fluidically interconnect the circuits depending on an operating mode controlled by a controller.
The art of record discloses a vehicle thermal management system (US 2018/0117984) including a cabin heating circuit (50), a cabin cooling circuit (60), a battery circuit (21), a component circuit (11), and a valve group including a plurality of valves (V1-V5).  However, this reference lacks an arrangement of the plurality of valves that is configured to interconnect or isolate the circuits in operating modes as recited in claim 1.
The art of record also discloses a vehicle thermal management system (US 2019/0176572) having a cabin heating circuit (60), a cabin cooling circuit (50), a battery circuit (31), a component circuit (11), and a valve group including a plurality of valves (140, 150).  However, this reference lacks a valve between the cabin cooling circuit and the battery circuit as recited in claim 1 and also lacks an arrangement of the plurality of 
The art of record also discloses a vehicle thermal management system (US 2018/0170144) having a cabin circuit (21), an engine circuit (23), a motor circuit (25), and a plurality of valves (11, 12, 13).  While this reference discloses that the circuits are configured to be interconnected or isolated, this reference does not teach or disclose a quantity of circuits and valves as recited in claim 1.
While the art of record discloses systems that include (i) a plurality of circuits, (ii) a valve group including a plurality of valves, and (iii) isolation or interconnection of circuits, there does not appear to be a teaching found in the art or record that would combine each of these concepts to arrive at a vehicle thermal management system including battery, component, cabin heating, and cabin cooling circuits that are interconnected or isolated from each other by a valve group including first, second, third, fourth, and fifth valves as recited in claim 1 without relying on impermissible hindsight or substantial redesign.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763